J. B. McPHERSON, District Judge,
entered the following order: Whereas, it appears that Solis v. Peiser, trading as Peiser & Co., was adjudicated a bankrupt by the district court of the United States for the Southern district of New York on the 9th day of November, 1901, and that Theodore M. Taft, of New York, was duly appointed receiver of said bankrupt; and
Whereas, said Theodore M. Taft has presented a petition to this court asking for its assistance in enforcing the orders of the district court of the United States for the Southern district of New York in proceedings ancillary to the said bankruptcy, and in aid thereof:
Now, therefore, this 2d day of April, A. D. 1902, on hearing of the said petition, and the answer of the Union Trust Company of Philadelphia and W. J. Clark, its treasurer, as filed thereto, it is
Ordered and decreed that the Union Trust Company of Philadelphia do pay over, within 10 days from the date hereof, to said Theodore M. Taft, receiver of Solis V. Peiser, trading as Peiser & Co., the above bankrupt, the sum of $350.93, being the amount on deposit with said the Union Trust Company to the credit of said Peiser & Co. on November 9, 1901, the date of the said adjudication in bankruptcy,- together with any interest on said deposit as the same is allowed by the said trust company from said' date, or show cause why said payment should not be made.